Citation Nr: 0215985	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from January 1945 until 
December 1946, and from October 1950 until August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit sought on 
appeal.  

In May 2001, the Board remanded the case to the RO for 
additional development.  The case has now been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran is not precluded from performing all forms of 
substantially gainful employment solely as a result of his 
service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter - Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminated the statutory and 
judicial requirement that a claim be well-grounded.  The VCAA 
also redefined the obligations of VA with respect to its duty 
to assist claimants in the development of their claims, thus 
superceding the decision of the Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999) 
(withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000)), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

In addition to eliminating the well groundedness requirement, 
the VCAA revised VA's obligations in two other significant 
ways.  First, VA has a duty to notify a claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate his or her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These amendments became effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which pertains to 
new and material evidence cases, that became effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA has stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Therefore, where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  
Since the VCAA eliminates the "gatekeeping" function in the 
VA claims process imposed by the standard for a well-grounded 
claim, see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. 
Cir. 2000), the Board is of the opinion that the VCAA and its 
implementing regulations are more favorable to the veteran.  
Holliday v. Principi, 14 Vet. App. 280 (2001); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply).  Hence, the VCAA will be applied to the 
veteran's claims.  

Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103).  

A review of the rating action, the statement of the case, the 
Board's May 2001 remand, and the supplemental statements of 
the case in the veteran's appeal discloses that all 
applicable laws and regulations, and reasons or bases for the 
determination have been provided to the veteran and his 
representative during the appeal process.  These documents 
also referenced the evidence that was considered in 
conjunction with the RO's determinations.  

In a June 2001 letter, the RO advised the veteran that his 
claim had been remanded by the Board, and informed him of the 
recent enactment of the VCAA.  The letter clearly listed the 
evidence that was currently of record and requested that the 
veteran identify any outstanding evidence that should be 
considered with his claim.  He was provided VA Form 21-4142, 
Request for Release of Medical Information, so that any 
additional private records could be requested on his behalf.  
He was also advised him that VA would obtain his service 
medical records, VA treatment records, and any other relevant 
records held by a Federal department or agency; and would 
assist him in obtaining any other clearly identified 
evidence.  However, it was ultimately his responsibility to 
submit private medical records and other evidence in support 
of the claims.  Finally, the July 2002 supplemental statement 
of the case specifically referenced 38 C.F.R. § 3.159 and 
apprised the veteran of the division of responsibilities 
between VA and a claimant in obtaining relevant evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
("Both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary.")  Accordingly, the Board concludes that under 
the circumstances presented in this case, the veteran has 
been accorded ample notice as required by the VCAA.  

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (now codified at 38 U.S.C.A. § 5103A).  The 
veteran's VA outpatient and hospitalization records have been 
associated with the claims file.  He did not identify any 
additional private or lay evidence that should be obtained.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  A review of the file reveals that 
the veteran was afforded examinations in June 1999 and August 
1999.  Additionally, the case was remanded to the RO in May 
2001for additional examinations and opinions regarding the 
severity of the veteran's service-connected disabilities.  
These examinations were conducted in May 2002.  The reports 
from all of the examinations have been included with the 
file.  

The veteran and his accredited representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claims.  Accordingly, for the reasons and 
bases expressed above, the Board concludes that the 
requirement of the VCAA pertaining to VA's duty to assist the 
veteran in the development of his claims has been met.  
II.  TDIU Claim

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2001).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2001).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2001). 

The record reflects that the veteran's service-connected 
disabilities include dysthymic disorder with conversion 
history, currently rated 50 percent disabling; and bilateral 
hearing loss which is currently rated 30 percent disabling.  
His combined rating is 70 percent.  As such, he satisfies the 
percentage rating standards for individual unemployability 
benefits.  Hence, the question now becomes whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  However, the sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions (which include 
diabetes mellitus, a below-the-knee amputation of the right 
lower extremity, peripheral vascular disease, hypertension, 
coronary artery disease, valvular heart disease, a right 
shoulder disorder, and degenerative joint disease of the 
cervical spine), the Board finds that the evidence of record 
does not support the veteran's claim that his service-
connected dysthymic disorder and bilateral hearing loss, 
standing alone, prevent him from working.  Upon VA 
psychiatric examination in April 1996, it was noted that the 
veteran's service-connected dysthymic disorder had a minimal 
effect on his industrial capability.  The VA hospitalization 
records document inpatient treatment for his non-service 
connected disabilities.  The VA outpatient clinic records 
also document treatment related primarily to his non-service 
connected disabilities.  Upon VA examination in June 1999, 
the veteran reported that he last worked as a janitor 
25 years ago.  He explained that he was laid off from that 
position because he had frequent episodes of falling.  

Upon VA examinations in May 2002, both examiners concluded 
that the veteran's non-service connected physical 
disabilities primarily precluded him from maintaining 
substantially gainful employment, not his service-connected 
dysthymic disorder and bilateral hearing loss.  The general 
medical examiner noted that the veteran was unable to walk 
due to a below-the-knee amputation of the right lower 
extremity which had been performed one year prior.  His 
uncontrolled diabetes mellitus, peripheral vascular disease, 
and cardiovascular problems were found to be obstacles in his 
ability to carry out any daily activities, particularly as 
they related to occupational duties.  The psychiatric 
examiner found that the veteran's dysthymic disorder had only 
a minimal impact on his occupational functioning, and the 
mild neurocognitive disorder which was discussed was not 
related to the service-connected dysthymic disorder.  
Additionally, the veteran's bilateral hearing loss, while 
severe, did not prevent him from obtaining or maintaining 
employment.  

In short, the record does not establish that the veteran's 
service-connected disabilities alone prevent him from 
working.  Although his service-connected disabilities clearly 
interfere somewhat with working, it has not been demonstrated 
by the medical evidence that these disabilities have rendered 
him unemployable.  See Van Hoose, supra.  Hence, the Board 
concludes that a total rating based on individual 
unemployability is not warranted.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	SUSAN J. JANEC
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

